DETAILED ACTION
	This office action is in response to the amendment filed on 06 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending: 1-20 have been amended.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 06 June 2020), with respect to the rejection of claims 1-20 under 35 USC §103, have been fully considered and are not persuasive (see Response to Arguments). However, upon consideration of Applicant’s amendment, an updated ground(s) of rejection is made and is presented below.
	In view of changes made to claim 9 in response to issues raised in a previous Office Action, the objection to claim 9 is withdrawn.
Claim Objections
	Claim 8 is objected to because of the following informality: Claim 8 recites, in part, “wherein generating the AR bundle includes linking any of the one or more triggering mechanisms the any of the plurality of digital content” which should be “wherein generating the AR bundle includes linking any of the one or more triggering mechanisms to [[the]] any of the plurality of digital content”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under U.S.C. 103 as being unpatentable over Robbe et al (US 2021/0056762 A1; Robbe).
RE Claim 1, Robbe discloses a content management platform for providing an augmented reality (AR) experience (Robbe: fig. 1A, illustrating content management system 130; title, “design and generation of augmented reality experiences for structured distribution of content based on location-based triggers”), comprising:
a decoupled content management system (CMS) (Robbe: [0055], disclosing ‘decoupled’ nature of an exemplary CMS comprised of a plurality of components) comprising:
a content database for storing a plurality of AR bundles (Robbe: fig. 1A, ‘database(s)’ 180 comprising ‘digital content package(s)’ 170; [0055], “The content management system 130 can include ... at least one repository or database 180 storing one or more digital assets 170” (Robbe equates a ‘digital asset’ to a ‘digital content package’, and uses them interchangeably; note, Robbe’s ‘digital asset’/’digital content package’ is interpreted as an ‘AR bundle’) each having user-defined digital content (Robbe: fig. 1D, illustrating exemplary components of Robbe’s ‘digital content package(s)’ 170; [0069, 0132], disclosing user-defined digital content, such as 2d/3d models associated with ‘scene object’ 192), one or more user-defined triggers (Robbe: [0132], implicitly disclosing a number of user-defined triggers, whereupon an AR experience may be presented to a client in response to the ‘trigger’ associated with a ‘digital content package’ 170), and at least one user-selected asset media package relating to the AR experience (Robbe: [0012, 0060], disclosing a user-selectable asset media package associated with Robbe’s ‘digital content packages’ 170);
(note, this limitation is out of order) wherein each of the AR bundles comprises any combination of the user-defined digital content, the one or more user-defined triggers, and the at least one user-selected asset media package relating to the AR experience (Robbe: [0069, 0132], “databases 180 can include 2D/3D models for generic scene objects, and the data for generating scene objects using the models for specific types of content ... User A may select the final visual 3D model to use” (user-defined digital content), [0132], “the user optionally sets a time window in which the object will be active, a geographic zone in which the content will be discoverable, and an additional ‘anchor’ (such as an image, a marker, a horizontal surface, a vertical surface, or a sound pattern)” (user-defined triggers), [0012, 0060], “The method may further involve selecting, via the application, a scene object to be associated with the digital asset … digital content packages 170 can include content or digital assets that include any combination of: one or more URLs to one or more files; videos; sounds; and/or web pages; video files; audio files; image files (e.g., photographs)” (user-selectable asset media package)).
In addition, Robbe implicitly teaches an action management system in connection with the content database and having the one or more user-defined triggers (Robbe: [0107-0108, 0114-0116], triggering of content associated with scene objects (please note, by enabling the triggering of content presented to users, Robbe implicitly teaches an action management system connecting a content database with user-defined triggers));
an AR application programming interface (API) adapted to publish at least one of the plurality of the AR bundles to a selected end user application (Robbe: [0042, 0122], APIs provide AR experience to a client, and clients interact with server(s) via APIs, [0115], providing an example (e.g., scavenger/treasure hunt application) where a digital asset/content package is published to a client via an API); and
discloses a method of indexing collected media elements (Robbe: [0145], “The user's backpack may be a container for all objects that have been collected by the user, including ... assets (pictures, sounds files, etc.) Collected items may be indexed by date and location, making it easier for the user to search for assets based on their recollection of time and space”), and a method of storing media assets in a user storage (Robbe: [0119], “collect an asset, which saves the asset in the users storage”), but
Robbe does not appear to expressly teach a media index for storing the at least one user-selected asset media package.
Nonetheless, even though Robbe does not appear to expressly teach,
it would have been obvious for a person having ordinary skill in the art (a PHOSITA), before the effective filing date of the claimed invention, to combine concepts already taught by Robbe, such as Robbe’s method of indexing and storing media asset elements with Robbe’s content management platform comprising a decoupled CMS content database for storing at least one user-selected asset media package, so the modified Robbe content management platform comprises a content database having a media index for storing the at least one user-selected asset media package. Further, the motivation for a PHOSITA to modify Robbe’s content management platform would have been to make it easier for users to search for assets within the content database (Robbe, [0145]).
RE Claim 2, Robbe teaches the content management platform of claim 1, and Robbe also discloses the selected end user application is adapted to: receive the at least one AR bundle from the AR API; and execute the at least one AR bundle (Robbe: [0042, 0122], APIs provide AR experience to a client, and clients interact with server(s) via APIs, [0115], providing an example (e.g., scavenger/treasure hunt application) where a digital asset/content package is published to a client via an API, and executed for users to experience on their device).
RE Claim 3, Robbe discloses the content management platform of claim 1, and Robbe also teaches publish the at least one AR bundle prior to an initiation of an execution of the at least one AR bundle by the selected end user application (Robbe: [0086], disclosing AR assets of a layer (e.g., digital content package(s)) can be stored in an application 122 of a client (digital content package(s) are issued to client before execution), which is similar to Applicant’s publishing of an AR bundle prior to an end device’s application executing the AR bundle – see Applicant’s published specification, [0037]).
RE Claim 4, Robbe teaches the content management platform of claim 1, and in addition Robbe implicitly discloses an application database for storing a plurality of application configurations (Robbe: fig. 3; [0122], disclosing a content management system that can support a plurality of clients running on different platforms (e.g., iOS, Android, etc.), which implies a database for storing application configurations).
RE Claim 5, Robbe discloses the content management platform of claim 4, and Robbe further teaches the at least one AR bundle is configured corresponding to at least one user-selected application configuration of the plurality of application configurations (Robbe: [0122], mobile client running iOS, Android, etc. operating systems, [0115], scavenger/treasure hunt application executing on a mobile client, where client can be an iOS-associated device, an Android-associated device, or a device running on another operating system, such that user-selected application is configured to run on his/her mobile device).
RE Claim 6, Robbe teaches the content management platform of claim 1, and Robbe also discloses the one or more user-defined triggers comprise at least an image marker trigger, a geolocation trigger, a geofence trigger, an AR button, an artificial intelligence (AI) trigger, facial tracking, hand tracking, body tracking, vertical plane tracking, horizontal plane tracking, a point cloud, or a combination thereof (Robbe: [0107, 0114-0155], geolocation trigger, [0116], suggests triggers associated with image markers).
RE Claim 7, Robbe discloses the content management platform of claim 1, and Robbe further teaches the user-defined digital content further comprises user-generated digital content (Robbe: [0038], disclosing content, such as files, phone numbers, messages, interactive objects, etc. can be associated with anchors and/or objects, [0108], content publishers provide content to attendees of a conference (interpreted as user-generated content since user can author said files, phone numbers, and/or messages, and content publishers may provide their own content to conference attendees)).

Claims 8 and 10-20 are rejected under U.S.C. 103 as being unpatentable over Robbe, in view of Loxam et al (US 2014/0253743 A1; Loxam).
RE Claim 8, Robbe discloses a method of providing an augmented reality (AR) experience using a decoupled content management system (CMS) and an AR application programming interface (API) (Robbe: fig. 1A, illustrating content management system 130; [0003], method for providing digital content in an augmented reality environment, [0042], disclosing application programming interfaces (APIs) for providing AR experiences to users, [0055], disclosing ‘decoupled’ nature of an exemplary CMS comprised of a plurality of components), comprising:
selecting a plurality of digital content associated with the AR experience from a content database at the decoupled CMS (Robbe: fig. 1A, illustrating ‘content management system’ 130 comprising ‘database(s)’ 180, fig. 1D, showing ‘object’ 192 as part of ‘digital content package(s)’ 170 (please note, objects/digital content are stored within a content database of Robbe’s decoupled CMS), fig. 5, ‘edit mode’ (select, add, and edit AR objects), fig. 9, ‘generate a content package (association in a data structure) identifying the scene object, anchor, layer, geo coordinates, presentation attributes, access permissions, and/or URI to a digital resource corresponding to the scene object’ 915; [0125-0126, 0133], disclosing assembling/editing of AR content where objects and/or media content (e.g., audio, images, etc.) are selected);
defining one or more triggering mechanisms for actuating the AR experience (Robbe: fig. 10, ‘identify anchor(s) and trigger(s)’ 1025 … → … ‘save to layer’ 1030, fig. 11, ‘access layer data’ 1120 → ‘determine whether a scene object is triggered’ 1125; [0143], disclosing whether anchor/scene objects are within view of a camera app and/or specified locations, sounds, signals, etc. have been encountered);
selecting one or more augmented reality assets (Robbe: [0060-0061], disclosing use of an editor for selecting an AR asset, such as video files, audio files, etc., [0070-0072], defining an entity that uses editors for entering user-defined content into a digital content package to be shared with others, where an entity may be a business, company, or a layer owner/user);
generating an AR bundle comprised of at least one of the selected plurality of digital content, the one or more triggering mechanisms and the one or more augmented reality assets (Robbe: fig. 9, disclosing the generation of a content package in step 915; [0060-0061], disclosing a ‘scene object generator’ 145 for generating scene objects and digital content packages associated with layers which may be ‘triggered’ to display content when a user’s device recognizes said scene objects within their field of view (Robbe’s ‘digital content packages’ associated with scene objects, location/zone and, possibly, time-based or signals-related triggers, and audio/video files are interpreted as a bundle)); 
(note, this limitation is out of order) implicitly discloses wherein generating the AR bundle includes linking any of the one or more triggering mechanisms the any of the plurality of digital content (Robbe: fig. 10, illustrating a flowchart comprising steps for designing an AR experience; [0095], designing/generating a ‘digital content package’ 170 associated with a layer; [0141], “At 1005, a first user (editor, designer, or creator of an AR experience) may select a scene object and attributes ... At 1010, the first user may select ... a digital asset to be accessible via the scene object. The first user may select one or more of: certain times during which the scene object is presented and/or during which the digital asset is accessible via the scene object, at 1015; locations ... at which the scene object is presented and/or during which the digital asset is accessible via the scene object, at 1020; and/or the anchors and triggers associated with the scene object, at 1025. The first user may then save the scene object (and associated attributes, behaviors, interactivity), digital assets, and times/locations/anchors and triggers) to a layer”; note, according to Robbe, at least a scene object may be linked to one or more triggering mechanisms), and
publishing the AR bundle to an end user application (Robbe: [0115], providing an example (e.g., scavenger/treasure hunt application) where a digital asset/content package is published to a client via an API).
Yet, although Robbe does not appear to expressly teach,
Loxam (in the same field of endeavor) implicitly discloses selecting one or more augmented reality assets based on a selected media asset type (Loxam: [0016], disclosing users may overlay AR content (e.g., video files, audio files, animations, games, etc.) over real-world images (implies selection of at least one video file from a repository of video files, for instance)).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Loxam’s implicit selection of one or more AR assets based on a selected media asset type with Robbe’s method of selecting one or more AR assets, with the expected benefit of making the combined method more customizable to individual users since they have a plurality of AR assets from which to choose in generating a scenario.
RE Claim 10, Robbe/Loxam teaches the content method of claim 8.
In addition, the remaining limitations recited in claim 10 are substantially similar in scope with corresponding limitations recited in claim 3 and are, therefore, rejected under the same rationale.
RE Claim 11, Robbe/Loxam discloses the method of claim 8.
Further, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claims 3 and 5 and are, therefore, rejected under the same rationale.
 RE Claim 12, Robbe/Loxam teaches the method of claim 8.
Also, the remaining limitations recited in claim 12 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale. 
RE Claim 13, Robbe/Loxam discloses the method of claim 8, and in addition Robbe teaches the plurality of digital content further comprises user-generated digital content (Robbe: [0038], disclosing content, such as files, phone numbers, messages, interactive objects, etc. can be associated with anchors and/or objects, [0108], content publishers provide content to attendees of a conference (interpreted as user-generated content since user can author said files, phone numbers, and/or messages, and content publishers may provide their own content to conference attendees)), while
Loxam also discloses the plurality of digital content further comprises user-generated digital content (Loxam: title, ‘user-generated content in a virtual reality environment’, [0016], “The augmented reality scenario can be user-generated and uploaded by the user to a database. In this way, the user-generated content can be created and published”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Loxam’s user-generated digital content with Robbe/Loxam’s method in order to generate AR experiences that are more likely to be enjoyed by users since said generated AR experiences include user-generated content.
RE Claim 14, Robbe discloses a decoupled content management system (CMS) for a content management platform for providing an augmented reality (AR) experience (Robbe: fig. 1A, illustrating content management system 130; title, “design and generation of augmented reality experiences for structured distribution of content based on location-based triggers”, [0055], disclosing ‘decoupled’ nature of an exemplary CMS comprised of a plurality of components), comprising:
a digital content database for storing a plurality of digital content packages (Robbe: fig. 1A, ‘database(s)’ 180 comprising ‘digital content package(s)’ 170; [0055], “The content management system 130 can include ... at least one repository or database 180 storing one or more digital assets 170” (‘digital asset’ interpreted as a ‘digital content package’ – please note, Robbe refers to ‘digital assets’ and ‘digital content packages’ interchangeably)); and
a bundle engine connected to the action management system, and the digital content database, the bundle engine configured to bundle at least one user-selected digital content package, at least one user-selected trigger, and at least one asset media package to form an AR bundle related to the AR experience (Robbe: fig. 1A, ‘scene object generator’ 145 (bundle engine), ‘digital content package manager’ 165 (interpreted as a bundle engine/manager); [0060-0061], disclosing a ‘scene object generator’ 145 for generating scene objects and digital content packages associated with layers which may be ‘triggered’ to display content when a user’s device detects said scene objects within their field of view (Robbe’s combination of scene objects, comprising triggers, and digital content packages, comprising media elements, are interpreted as a bundle), [0067], “The digital content package manager 165 can be configured to generate and manage digital assets”).
However, although Robbe does not appear to expressly teach,
Loxam implicitly discloses an augmentation engine connected to a media index (Loxam: [0040-0041], disclosing the transmission of ‘video files’, images, and advertisement files (e.g., asset media packages) to an end-user device, such that searching for said asset media packages for transmission and ultimate consumption by end-user devices implicitly uses a media index to reduce the time needed to locate said media packages, [0076], indexing of AR scenarios paired with ‘trigger’ information).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Loxam’s method of connecting an AR engine to a media index with Robbe’s CMS comprising a bundle engine connected to an action management system and a digital content database, with the expected benefit of speeding up the processing of AR bundles for display during AR experiences.
Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 1 (an action management system having a plurality of triggers; a media index for storing a plurality of asset media packages; and an AR bundle comprising any combination of the user-defined digital content, the one or more user-defined triggers, and the at least one user-selected asset media package relating to the AR experience) and are, therefore, rejected under the same rationale.
RE Claim 15, Robbe/Loxam discloses the CMS of claim 14, and further Robbe teaches an engine database connected to the bundle engine for storing a plurality of AR bundles, wherein the bundle engine is further configured to transmit the AR bundle to the engine database (Robbe: fig. 1A, ‘scene object generator’ 145 (bundle engine), ‘digital content package manager’ 165 (bundle engine/manager), and ‘database(s)’ 180 storing ‘digital content package(s)’ 170; [0055], “Each component of content management system 130 can include at least one processing unit, server, virtual server, circuit, engine, agent, appliance, and/or other logic device such as programmable logic arrays configured to communicate with the database 180 and with other computing devices (e.g., the content publisher 110 and the client device 120) via the network 101” (bundle engine(s) communicatively coupled with engine database(s))).
RE Claim 16, Robbe/Loxam teaches the CMS of claim 15, and Robbe in addition discloses the engine database is configured to transmit the AR bundle to an AR application programming interface (API) for publishing the AR bundle to an end user application (Robbe: [0042, 0122], APIs provide AR experience to a client, and clients interact with server(s) via APIs, [0115], providing an example (e.g., scavenger/treasure hunt application) where a digital asset/content package is published to a client via an API (by providing a digital asset/content package to a client via an API, Robbe implicitly discloses the above limitation)).
RE Claim 17, Robbe/Loxam discloses the CMS of claim 14.
Further, the remaining limitations recited in claim 17 are substantially similar in scope with corresponding limitations recited in claim 4 and are, therefore, rejected under the same rationale.
RE Claim 18, Robbe/Loxam teaches the CMS of claim 17.
Also, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 5 and are, therefore, rejected under the same rationale.
RE Claim 19, Robbe/Loxam discloses the CMS of claim 14.
In addition, the remaining limitations recited in claim 19 are substantially similar in scope with corresponding limitations recited in claim 6 and are, therefore, rejected under the same rationale.
RE Claim 20, teaches the CMS of claim 14.
Further, the remaining limitations recited in claim 20 are substantially similar in scope with corresponding limitations recited in claim 7 (the only difference being ‘user-selected’ digital content instead of ‘user-defined’ digital content) and are, therefore, rejected under the same rationale.

Claim 9 is rejected under U.S.C. 103 as being unpatentable over Robbe, in view of Loxam, and further in view of Cortes et al (US 2018/0321970 A1; Cortes).
RE Claim 9, Robbe/Loxam discloses the method of claim 8, and even though Robbe/Loxam does not expressly teach,
Cortes (in the field of controlling background activity of applications) discloses an end user application executes an application package on an end user device regardless of a composition of the application package (Cortes: [0014, 0023, 0025], disclosing policies wherein application package(s) are allowed to always run in the background, regardless of settings in a master control policy, [0020], policies for background execution of an application on mobile, end-user, or augmented reality devices; please note, without an express limitation concerning content and/or composition of Cortes’ application package affecting execution of said application package, their application is interpreted as meeting the above limitation, wherein an end-user application executes a package on an end-user device regardless of the composition of the package).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Cortes’ end user application executing an application package on an end device regardless of a composition of the application package with Robbe/Loxam’s method comprising execution of an AR bundle on an end-user device so the combined Robbe/Loxam/Cortes end user application executes the AR bundle on an end device regardless of a composition of the AR bundle. Further, the motivation for combining Cortes’ method with Robbe/Loxam’s method would have been to improve the responsiveness of the combined method to changing conditions since the combined method would be in a state of always executing and does not have to be restarted every time conditions change.	 
Response to Arguments
Applicant’s arguments filed 06 June 2022 have been fully considered, but they are not persuasive.
	In view of arguments presented by Applicants with respect to unamended claim limitations, the Examiner will respond with the following rebuttal arguments.
	Regarding independent claim 1, Applicants argue, “Robbe is directed to, and discloses, systems and methods for individual users to share content by linking it to a physical location”, and “[s]ince the content in Robbe is shared by an individual user and is linked to a specific physical location, the content cannot be combined with any other user-defined triggers to form an AR bundle”.
	In response, the examiner disagrees. In addition to triggers associated with zones or locations, Robbe also teaches user-defined triggers associated with images, videos, signals (Robbe: [0108]), and/or sound patterns (Robbe: [0132]) to determine presentation of content associated with an AR experience. As such, the examiner disagrees with Applicant’s position, “the content cannot be combined with any other user-defined triggers to form an AR bundle”.
Regarding claims 2-7, Applicants assert, “[d]ependent claims 2-7 are believed to be distinguishable from Rob be as depending from what is believed to be allowable independent claim 1, as discussed above … Accordingly, it is respectfully requested that the rejection over the dependent claims be withdrawn as well”.
	In response, the examiner disagrees since Applicants have not argued persuasively with respect to independent claim 1.
	Regarding independent claims 8 and 14, Applicants state, “Loxam fails to disclose or suggest combining any user-defined digital content with any one or more user-defined triggers, and therefore fails to cure the deficiencies of Rob be discussed above. Moreover, even if Loxam did disclose such a combination, which Applicant maintains it does not, modifying Robbe to permit a developer to combine any user-defined digital content with any user-defined trigger would eliminate the direct sharing of content by users, and thus improperly change the principle of operation of Robbe. As such, the proposed combination of Robbe and Lorax fails to render currently amended claims 8 and 14 unpatentable”.
	In reply, the examiner disagrees. As rebutted previously, Robbe discloses user-defined triggers associated with images, videos, signals (Robbe: [0108]), and/or sound patterns (Robbe: [0132]), in addition to location-based user-defined triggers. Therefore, the examiner also disagrees with Applicant’s assertion of “modifying Robbe to permit a developer to combine any user-defined digital content with any user-defined trigger would eliminate the direct sharing of content by users, and thus improperly change the principle of operation of Robbe”.
	Regarding claims 10-13 and 15-20, Applicants argue, “[d]ependent claims 10-13 and 15-20 are believed to be distinguishable from Robbe and Loxam as depending from what are believed to be allowable independent claims 8 and 14, as discussed above ... Accordingly, it is respectfully requested that the rejection over the dependent claims be withdrawn as well.”
In reply, the examiner disagrees since Applicants have not argued persuasively with respect to independent claims 8 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Guzman R. (US 2020/0151927 A1; user-generated/created AR content rendered in real-time).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F VALDEZ/Examiner, Art Unit 2611